MORRISON, Judge.
The offense is carrying a pistol; the punishment, a fine of $500.00.
Officers Griffith and Waynick of the Dallas police testified that they came upon an automobile parked on the side of the road, that appellant, who was the sole occupant, was slumped over in the front seat, that they were unable to arouse him, noticed that he smelled of intoxicants and carried him to the police sub-station where they turned him over to Officer Stephenson after charging him with being intoxicated. They testified that as they were leaving the station Officer Stephenson called to them to return and they noticed a .38 caliber, partially loaded pistol in Stephenson’s hand.
Stephenson testified that as he searched appellant prior to placing him in jail, he *885discovered a .38 caliber pistol in his left front pocket and called for the arresting officers to return.
Appellant, testifying in his own behalf, denied that he was intoxicated and stated that his purpose in having the pistol in question at the time of his arrest was that he was carrying it to the home of a friend to trade it for another pistol.
The jury resolved what conflict there was in the evidence against the appellant and we find the same sufficient to support the conviction.
No formal bills of exception accompany the record, and no briefs have been filed.
Finding no reversible error, the judgment •of the trial court is affirmed.